Citation Nr: 9918995	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  94-08 794	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of a 
hysterectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from March to May 
1991.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  In February 1996, the Board remanded 
the veteran's claim for further evidentiary development.

The Board notes that, in February 1998, the RO issued a 
statement of the case regarding the issue of new and material 
evidence to reopen a claim for service connection for a 
psychiatric disorder.  However, a substantive appeal on this 
matter is not of record and the Board will confine its 
decision to the issue as set forth on the decision title 
page.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran underwent a hysterectomy and bilateral 
salpingo-oophorectomy prior to entering service and a pre-
service enlistment examination reflects her history of 
severe and far advanced endometriosis.

3. In April 1991, while in service, Provera was prescribed to 
treat the veteran's depression and crying spells.

4. The veteran's pre-existing endometriosis underwent an 
increase in severity during service that was not clearly 
and unmistakably shown to be the result of natural 
progress.


CONCLUSION OF LAW

The veteran's pre-existing endometriosis was aggravated by 
service.  38 U.S.A. §§ 1110, 1153, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for residuals of a 
hysterectomy, including cystic masses and endometriosis.  The 
veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented a claim 
that is plausible.  The Board is also satisfied that all 
relevant facts have been properly developed and, to that end, 
it remanded the veteran's claim in February 1996, to afford 
her the opportunity to submit additional medical evidence and 
undergo VA examination.  The examination report and evidence 
submitted by the veteran are associated with the claims file 
and, as such, no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Factual Background

Private medical records and statements, dated from March 1987 
to December 1989, show that the veteran was diagnosed with 
severe endometriosis.  In February 1988, she underwent a 
total abdominal hysterectomy and bilateral salpingo-
oophorectomy and, in December 1989, she underwent a left 
ovarian cystectomy.  

Further, private medical records, dated from January 1990 to 
February 1991, reflect the veteran's complaints of lower 
abdominal and rectal pain and vaginal discharge.  Severe 
intractable endometriosis was diagnosed.  Premarin, Estraderm 
and Depo-Provera were prescribed.

In a report of medical history completed in January 1991, 
prior to enlistment, the veteran checked yes to having a cyst 
and the examiner noted that she had an ovarian cystectomy in 
1989 and an abdominal hysterectomy at age twenty-eight.  When 
examined for enlistment that same day, the veteran was 
described as status post hysterectomy.  The examiner 
indicated that severe endometriosis was diagnosed in 1987, 
the veteran had a history of severe endometriosis and she was 
status post total abdominal hysterectomy in 1988.  Although 
the veteran was found unqualified for active service, in 
February 1991 a waiver was granted for her entry into the 
U.S. Army.

According to service medical records dated in April 1991, the 
veteran complained of right wrist pain and needed her 
estrogen level checked.  The records describe her history of 
depression and crying since 1988 after a total abdominal 
hysterectomy and that she was unable to take estrogen and 
progesterone replacement because of side effects.  Provera 
was prescribed.   When seen two weeks later, the veteran 
complained of vaginal bleeding and abdominal cramping with 
lower quadrant pains.  The assessment was endometriosis by 
history with a possible recurrence and she was referred to 
the gynecology clinic for further evaluation.  A subsequent 
clinical entry indicates that Provera helped relieve some of 
the veteran's depression but her pain was worse and exercise 
worsened her pain.  She was diagnosed with depression, 
iatrogenic menopausal syndrome and vague abdominal pains.  It 
was recommended that the veteran be separated from service 
for failure to meet medical procurement standards.

Post service, private and VA medical records, statements and 
reports, dated from 1991 to 1998, are associated with the 
claims folder.  According to a July 1991 VA examination 
report and an August 1991 University of Illinois Hospital 
gynecological examination report, the veteran complained that 
in service she had low back, vaginal and rectal pain and 
complained, currently, of low back pain going to the lower 
leg area and chronic lower abdominal pain.  The pertinent 
assessment was chronic lower quadrant pain and history of 
endometriosis and questionable endometrial implants versus 
adhesions, status post surgical menopause and unable to take 
hormone replacement therapy secondary to pain (more likely 
endometrial implants).

According to an August 1991 VA outpatient record, the veteran 
was seen with complaints of intermittent and worsening left 
sided pain since May 1991.  She complained of radicular pain 
and tingling sensation in the lateral aspect of her thigh and 
a left ovarian cyst was noted in May 1990.   The assessment 
was the need to rule out endometriosis and ovarian mass.  

Private radiology records, dated from January to April 1992, 
include an impression of cystic masses on the left side of 
the veteran's pelvis.

In an undated letter received in May 1996, Stephanie Tennery, 
M.D., said she performed the veteran's surgery in 1988.  Dr. 
Tennery stated that following the veteran's second surgery, 
she was placed on hormone replacement therapy but had adverse 
reactions to the medication.  The veteran became fatigued, 
depressed and had spotting due to endometrial implants still 
present that could not be removed.  At a later date, 
according to Dr. Tennery, another physician prescribed 
Provera for the veteran.  In Dr. Tennery's opinion, this 
added to the veteran's depression.  Dr. Tennery further 
opined that the veteran had adverse reactions to hormone 
replacement medication that added to the depression and 
increased her lower abdominal pain that made it difficult for 
her to perform her duties in service.  Dr. Tennery also said 
the Provera accelerated the natural progress of the condition 
and it was possible that in eighteen days, the Provera added 
to the veteran's cyst size but it did contribute to her 
vaginal bleeding and definitely to her depression. 

A July 1996 VA gynecological examination report reflects the 
veteran's contention that Provera given to her in 1991 
aggravated her endometriosis and cysts.  The diagnoses were 
history of endometriosis and intolerance to hormone 
replacement.  

An October 1996 VA gynecological examination report diagnosed 
a history of endometriosis, status post total abdominal 
hysterectomy and bilateral salpingo-oophorectomy, history of 
ovarian cyst that was removed and history of estrogen 
intolerance.

In an October 1997 statement, Swieliang Tan, M.D., said he 
treated the veteran for endometriosis and depression.  Dr. 
Tan said the veteran's depression could have been caused by 
her endometriosis that caused her severe physical pain and 
hormonal imbalances.  Dr. Tan also said the surgical and 
hormonal treatments definitely caused or contributed to her 
depression.

In two April 1997 statements, a VA gynecologist opined that 
the veteran's pre-existing endometriosis worsened while the 
veteran was in service due to the estrogen prescribed by 
military physicians.  In the VA gynecologist's opinion, 
estrogen therapy stimulated the growth of endometrial tissue 
and caused a proliferation of endometriosis in the veteran.

In a November 1998 joint statement, the Chief of the 
Compensation and Pension Service and Chief of Women's Health 
at a VA medical center reviewed the veteran's medical history 
and records.  They noted that she received Provera in service 
and that when her abdominal pain increased, the medication 
was stopped. The VA physicians said the veteran obviously had 
a very severe and far-advanced form of endometriosis with 
multiple complications before entering service that worsened 
after her discharge.  In the VA doctors' opinion, the 
estrogen therapy did indeed worsen the veteran's underlying 
endometriosis beyond its normal severity and it was more 
likely than not that the worsening was permanent.
 
Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  "A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a). Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during wartime service or peacetime service after 
December 31, 1946.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b). Intermittent or 
temporary flare-ups during service of a preexisting injury or 
disease do not constitute aggravation.  Rather, the 
underlying condition must have worsened. The presumption of 
aggravation is applicable only if the preservice disability 
underwent an increase in severity during service.  Hunt v. 
Derwinski, 1 Vet. App. at 292, 296; see also Browder v. 
Brown, 5 Vet. App. 268, 271 (1993).

The record indicates that the veteran was diagnosed with 
severe endometriosis and had undergone a hysterectomy in 
1988, had tried hormone replacement therapy prior to her 
entry on active duty and that the endometriosis and 
hysterectomy were identified when she was examined for 
service entrance.  The presumption of soundness, therefore, 
does not apply.  38 U.S.C.A. § 1111; Crowe v. Brown, 7 Vet. 
App. 238, 245-46 (1994).  

The service medical records show that the veteran was given 
Provera in April 1991 and that the medication was soon 
withdrawn after she developed abdominal pain and other 
symptoms.  Private radiology records dated in 1992 revealed 
cystic masses.  

The veteran has submitted statements from private and VA 
physicians that support her assertions that her endometriosis 
was aggravated in service.  Most persuasive to the Board is 
the November 1998 joint statement of the Chief of the 
Compensation and Pension Service and the Chief of Women's 
Health at a VA medical center, who reviewed the veteran's 
entire medical record and concluded that the estrogen therapy 
prescribed in service did indeed worsen the veteran's 
underlying endometriosis beyond its normal severity and it 
was more likely than not that the worsening was permanent.  
This evidence creates a rebuttable presumption of service 
aggravation that has the legal effect of shifting the burden 
to VA "to rebut by clear and convincing proof" that a 
permanent increase in severity beyond the natural progression 
of the disorder did not occur.  Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994).  It follows that the claim for 
service connection for endometriosis must be granted on the 
basis of service aggravation.  38 U.S.C.A. §§ 1110, 1153, 
5107; 38 C.F.R. §§ 3.303, 3.306.  The benefit of the doubt is 
resolved in the veteran's favor. 38 U.S.C.A. § 5107.

The Board notes that, in December 1998, the RO confirmed its 
denial of the veteran's claim, evidently on the basis that 
aggravation during service had not occurred as a schedular 
evaluation could not be assigned greater than would have been 
assigned for the disability prior to the inservice treatment. 
The Board finds, however, that the propriety of the assigned 
evaluation, including a possible extra-schedular rating, 
necessarily follows the question of service connection, which 
in this case, is warranted given the evidence of record.


ORDER

Service connection is granted for endometriosis, as a 
residual of a hysterectomy.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

